EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Compuware Corporation (the “Company”) on Form 10-K for the fiscal year ending March 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Robert C. Paul, Chief Executive Officer of the Company, and Laura L. Fournier, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Robert C. Paul Robert C. Paul Chief Executive Officer May 29, 2013 /s/ Laura L. Fournier Laura L. Fournier Chief Financial Officer May 29, 2013
